UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of October 2015 Commission File Number 000-20860 EZchip Semiconductor Ltd. (Translation of registrant’s name into English) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F TForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No T If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-_ This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-148932, 333-148933, 333-164330, 333-164331, 333-170900, 333-170901, 333-179491, 333-200165, 333-200166 and 333-200167. EXPLANATORY NOTE October 26, 2015, EZchip Semiconductor Ltd. (“EZchip”) issued a press release titled “EZchip Files Supplement to Proxy Statement and Mails Letter to Shareholders”.A copy of the press release is annexed hereto as Exhibit 99.1 and incorporated by reference. In addition, annexed hereto and incorporated herein by reference are copies of the following materials being furnished by EZchip in connection with its annual general meeting of shareholders (the “Meeting”) that will be held at EZchip’s principal executive offices, located at 1 Hatamar Street, Yokneam 2069206, Israel, on Thursday, November 12, 2015, at 5:00 p.m. (Israel time): Exhibit 99.2 Letter to Shareholders, Notice of Annual General Meeting of Shareholders (amended and restated) and Supplement to the Proxy Statement, dated October 26, 2015, being mailed to the shareholders of EZchip in connection with the Meeting. Exhibit 99.3 Proxy Card being mailed to shareholders of EZchip for use in connection with the Meeting. A copy of the Proxy Statement, dated October 13, 2015, which was previously mailed to the shareholders of EZchip in connection with the Meeting and included in Exhibit 99.1 to EZchip’s Form 6-K furnished to thewith Securities and Exchange Commission on October 13, 2015, is incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EZchip Semiconductor Ltd. By: /S/ Dror Israel Name: Dror Israel Title: Chief Financial Officer Date: October 26, 2015 3 Exhibit Index Exhibit 99.1 Press release of EZchip, dated October 26, 2015, titled “EZchip Files Supplement to Proxy Statement and Mails Letter to Shareholders”. Exhibit 99.2 Letter to Shareholders, Notice of Annual General Meeting of Shareholders (amended and restated) and Supplement to the Proxy Statement, dated October 26, 2015, being mailed to the shareholders of EZchip in connection with the Meeting. Exhibit 99.3 Proxy Card being mailed to shareholders of EZchip for use in connection with the Meeting. 4
